Lumpkin, Justice.
1. The declaration fails to allege distinctly, as it should do, either that defendant, as lessee, or the Georgia Pacific Railway Co., whose railroad and franchises are operated and controlled by defendant, is a common carrier of passengers; but notwithstanding this omission, the declaration may be upheld. The Georgia Pacific Railway Co. is a corporation created by the legislature of this State, having authority under its charter to take private property for public use, and it is, by virtue of this charter, a common carrier, authorized as such to transport freight and passengers. Of these facts the court may take judicial cognizance, and tbis being true, the declaration sufficiently alleges that this corporation is a common carrier. The defendant, as lessee, using the franchises of the lessor company, and by virtue thereof engaging in the business of carrying passengers, may be treated as a common carrier and made liable as such. It would be better, however, to allege plainly all such important facts, and relieve the parties and the courts of the time and labor which must be spent in disposing of questions arising from a failure so to do.
2. A railroad conductor should not collect and accept from a passenger her fare to a particular station, knowing she intends and desires to get off there, unless he expects to stop the train at that station and allow her to alight. In this case, the plaintiff paid her fare while the train was still within the corporate limits of Atlanta, and distinctly informed the conductor where she wished to leave the train. It was his duty, if he did not intend *554to stop there, to tell her so, decline to take her money, stop the train at once, and allow her to get off in the city. By accepting the fare under the circumstances stated, he became charged with the duty of stopping at her station and affording her an opportunity to get off. He certainly had no right to carry her beyond this station to another place. A breach of a contract made by a common carrier with one of its passengers is a breach of its public duty for which it is liable in tort. In support of above rulings, see Chattanooga, Rome & Columbus R. Co. v. Lyon, this term, 89 Ga. 16, 15 S. E. Rep. 24.

Judgment reversed.